Exhibit 10.2

AMENDMENT

TO

EMPLOYEE PERFORMANCE SHARE AWARD AGREEMENTS

This Amendment (the “Amendment”) amends each of the Employee Performance Share
Award Agreements between The Meet Group, Inc., a Delaware corporation (the
“Company”), and Geoff Cook (the “Grantee”) dated as of April 9, 2018 and
April 4, 2019 (each a “Performance Share Agreement”). Employee agrees to this
Amendment in exchange for other good and valuable consideration, including a
lump sum cash payment of $7,500, the sufficiency of which is hereby
acknowledged. Capitalized terms not otherwise defined herein have the meanings
assigned to them in the Performance Share Agreement.

 

  1.

Amendment. Paragraph 12 of each Performance Share Agreement is hereby amended by
adding the following sentences to the end thereof:

 

  The Grantee agrees that the provisions of Paragraphs 13 and 14 of the
employment agreement between the Company and the Grantee dated as of July 19,
2011, amended as of March 6, 2013, August 3, 2013 and November 11, 2016 and as
may be further amended (the “Employment Agreement”) shall apply to Grantee
during his period of employment and if the Grantee’s employment with the Company
terminates during the twelve (12) month period following a Change of Control of
the Company (as defined in Paragraph 8(d) of the Employment Agreement), during
the eighteen (18) months following the Grantee’s termination of employment (the
“Restriction Period”). In the event the Grantee violates the provisions of
Paragraphs 13 or 14 of this Agreement during the Restriction Period and such
violation is not cured within five (5) days after the Grantee receives written
notice of such violation, in addition to the remedies available under Section 16
of the Employment Agreement (which is hereby incorporated by reference), the
Company shall immediately cancel all outstanding Performance Shares subject to
this Performance Share Agreement and the Grantee shall be required to repay, and
shall promptly repay, the Company any shares of the Company’s stock previously
issued to the Grantee in settlement of the Performance Shares subject to this
Agreement (or any cash payment the Grantee received upon disposition of such
shares or cash proceeds received by the Grantee in settlement of his Performance
Shares).

 

  2.

Ratification of Performance Share Agreement. Except as expressly set forth in
this Amendment, each Performance Share Agreement is hereby ratified in full and
shall, as changed by this Amendment, remain in full force and in effect in
accordance with its terms.

 

  3.

Effective Date. This Amendment is effective as of the date immediately prior to
the consummation of the transactions (the “Contemplated Transactions”)
contemplated by that certain Agreement and Plan of Merger, dated as of March 5,
2020, by and among the Company and the parties named therein (the “Merger
Agreement”), subject to the consummation of the Contemplated Transactions. If
the Contemplated Transactions do not occur by December 5, 2020, this Amendment
will be void and of no effect, unless the time for completion of the
Contemplated Transactions is otherwise extended in accordance with
Section 9.01(a) of the Merger Agreement.



--------------------------------------------------------------------------------

  4.

Execution and Delivery. This Amendment may be executed and delivered originally
or electronically and in one or more counterparts, each of which shall be deemed
an original and all of which taken together shall constitute a single
instrument.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

THE MEET GROUP, INC.

/s/ Frederic Beckley

By:   Frederic Beckley Title:   General Counsel & EVP Business Affairs GRANTEE:

/s/ Geoff Cook

Geoff Cook

[Signature Page to Amendment to Employee Performance Share Award Agreements]